Exhibit 10.7

AMENDED AND RESTATED

SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

THIS AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT (the
“Agreement”) is dated as of July 28, 2014, by and between MERIDIAN BANCORP,
INC., a Maryland corporation (the “Company”) and RICHARD J. GAVEGNANO (the
“Executive”). This Agreement is effective as of July 1, 2007.

WHEREAS, the Executive originally entered into a supplemental executive
retirement agreement with Meridian Interstate Bancorp, Inc., a Massachusetts
corporation, on July 1, 2007 (the “Prior Agreement”); and

WHEREAS, in connection with the conversion of Meridian Financial Services,
Incorporated (the “MHC”) from the mutual holding company to the stock holding
company form of organization, the Company desires to amend and restate the Prior
Agreement in order to remove any reference to the MHC structure and to make
certain other changes; and

WHEREAS, the Executive has agreed to such amendment and restatement of the Prior
Agreement; and

WHEREAS, the Board of Directors of the Company and the Executive believe it is
in the best interests of the Company to enter into the Agreement in order to
reinforce and reward the Executive for his service and dedication to the
continued success of East Boston Savings Bank and the Company.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereby agree as follows:

 

1. Definitions.

(a) “Actuarial Equivalent” means a benefit of equivalent value when computed on
the basis of an interest rate of 6.5% and the 1983 Group Annuity Mortality
Table, Unisex (50% male, 50% female), with no setback; provided, however, that
for purposes of determining the value of a lump sum distribution, the following
assumptions will be used:

 

Interest:    Applicable interest rate under Section 417(e)(3) of the Code, as
determined for the month of November of the preceding year. Mortality:   
Applicable mortality table under Section 417(e)(3) of the Code.

(b) “Accrued Benefit” means 70% of the Executive’s Final Average Salary,
multiplied by the Executive’s Non-forfeitable Percentage set forth in Paragraph
2(b) if the Executive has less than 8 years of service.

(c) “Cause” means the following:

(i) the conviction of the Executive for any felony involving moral turpitude,
deceit, dishonesty or fraud;

(ii) a material act or acts of dishonesty in connection with the performance of
the Executive’s duties, including without limitation, material misappropriation
of funds or property;



--------------------------------------------------------------------------------

(iii) an act or acts of gross misconduct (including sexual harassment) by the
Executive exposing the Company to potential material liability or loss; or

(iv) continued, willful and deliberate non-performance by the Executive of
duties (other than by reason of illness or disability) which has continued for
more than 30 days following written notice of non-performance from the Board of
Directors.

(d) For purposes of this Agreement, a “Change in Control” means a change in
control of Company as defined in Section 409A of the Internal Revenue Code of
1986 (the “Code”), as amended, and rules, regulations, and guidance of general
application thereunder, including the following:

(i) Change in ownership: A change in ownership of the Company occurs on the date
any one person or group of persons accumulates ownership of more than 50% of the
total fair market value or total voting power of the Company; or

(ii) Change in effective control: A change in effective control occurs when
either (i) any one person or more than one person acting as a group acquires
within a 12-month period ownership of stock of the Company possessing 35% or
more of the total voting power of the Company; or (ii) a majority of the
Company’s Board of Directors is replaced during any 12-month period by Directors
whose appointment or election is not endorsed in advance by a majority of the
Company’s Board of Directors (as applicable); or

(iii) Change in ownership of a substantial portion of assets: A change in the
ownership of a substantial portion of the Company’s assets occurs if, in a 12
month period, any one person or more than one person acting as a group acquires
assets from the Company having a total gross fair market value equal to or
exceeding 40% of the total gross fair market value of the Company’s entire
assets immediately before the acquisition or acquisitions. For this purpose,
“gross fair market value” means the value of the Company’s assets, or the value
of the assets being disposed of, determined without regard to any liabilities
associated with the assets.

(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(f) “Final Average Compensation” means the average of the Executive’s annual
base salary (prior to any salary reduction contributions to any Section 401(k)
plan) or nay other pre-tax salary reductions, excluding bonuses, for the three
calendar years during the Executive’s employment with the Company for which the
Executive’s annual base salary was the highest.

(g) “Normal Form” means an unreduced life annuity with 50% spousal survivor
annuity.

(h) “Separation from Service” means a termination of the Executive’s services
(whether as an employee or as an independent contractor) to the Company. Whether
a Separation from Service has occurred shall be determined in accordance with
the requirements of Section 409A of the Code based on whether the facts and
circumstances indicate that the Company and the Participant reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the Executive would perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding thirty-six (36) month period.

 

2



--------------------------------------------------------------------------------

2. Payments to Executive.

(a) Upon his Separation from Service the Company will pay to the Executive
annually, a benefit payable in the Normal Form in equal monthly installments
commencing on the first day of the month next following his Separation from
Service, an amount equal to 70% of the average of the Executive’s Final Average
Compensation, adjusted as provided in clause (b) of this Paragraph 2.

(b) The Executive’s benefits under the Agreement shall become non-forfeitable in
accordance with the following schedule:

 

Years of Service

   Non-forfeitable Percentage  

1

     12.5   

2

     25.0   

3

     37.5   

4

     50.0   

5

     62.5   

6

     75.0   

7

     87.5   

8

     100.0   

Notwithstanding the foregoing, the Executive shall become fully vested
immediately upon his death prior to a Separation from Service, a Change in
Control or upon any involuntary termination of his employment by the Company
other than for Cause.

(c) In lieu of the Normal Form provided by the foregoing provisions of this
Paragraph 2, with the consent of the Company, the Executive may elect an
optional form of payment which is the Actuarial Equivalent of the Normal Form to
which the Executive is entitled, which optional form of payment may be any
optional form provided under the SBERA Plan sponsor by East Boston Savings Bank
(whether or not the Executive participates in that plan), including a lump sum.
On or after January 1, 2009, if the Executive wishes to change his payment
election as to the form of payment, the Executive may do so by completing a
payment election form approved by the Board of Directors, provided that any such
election (i) must be made prior to the Executive’s Separation from Service,
(ii) must be made at least 12 months before the date on which any benefit
payments are scheduled to commence, (iii) shall not take effect until at least
12 months after the date the election is made, and (iv) for payments to be made
other than upon death or disability, must provide an additional deferral period
of at least five years from the date such payment would otherwise have been made
(or in the case of any installment payments treated as a single payment, five
years from the date the first amount was scheduled to be paid). For purposes of
this Agreement and clause (iv) above, all installment payments under this
Agreement shall be treated as a single payment. On or before December 31, 2008,
if the Executive wishes to change his payment election as to the form of
payment, the Participant may do so by completing a payment election form,
provided that any such election (i) must be made prior to the Executive’s
Separation from Service, (ii) shall not take effect before the date that is 12
months after the date the election is made, (iii) made in 2008 cannot apply to
amounts that would otherwise be payable in 2008 and may not cause an amount to
be paid in 2008 that would otherwise be paid in a later year. A lump sum payment
shall be made within sixty (60) days following the date the Participant becomes
entitled to receive a benefit under the Plan.

(d) Notwithstanding anything to the contrary set forth herein, in no event shall
the Executive be entitled to receive any benefits under this Agreement if he is
terminated by the Board of Directors or Executive Committee of the Company for
Cause. A determination of whether the Executive’s

 

3



--------------------------------------------------------------------------------

employment is terminated for Cause shall be made at a meeting of the Board of
Directors called and held for such purpose, at which the Board of Directors
makes a finding that in their good faith opinion an event set forth in
Section 1(c) of this Agreement has occurred and specifying the particulars
thereof in detail.

(e) Notwithstanding any provision of this Agreement to the contrary, if the
Executive is considered a Specified Employee at Separation from Service under
such procedures as established by the Company in accordance with Section 409A of
the Code, benefit distributions that are made upon Separation from Service may
not commence earlier than six (6) months after the date of such Separation from
Service. Therefore, in the event this Section 2(e) is applicable to the
Executive, any distribution which would otherwise be paid to the Executive
within the first six months following the Separation from Service shall be
accumulated and paid (with interest calculated at the Prime Rate reported in the
Wall Street Journal as of the date the benefit first became payable) to the
Executive in a lump sum on the first day of the seventh month following the
Separation from Service. All subsequent distributions shall be paid in the
manner specified under this Section 2 of the Plan with respect to the applicable
benefit. A Specified Employee means a key employee (as defined in Section 416(i)
of the Code without regard to paragraph 5 thereof) of the Company if any stock
of the Company is publicly traded on an established securities market or
otherwise.

 

3. Death of the Executive.

(a) If the Executive dies while employed by the Company, the Company will pay to
the Executive’s Accrued Benefit to his beneficiary, as designated in a form
acceptable to the Company.

(b) If the Executive dies following the commencement of the payment of benefits
under this Agreement, death benefits, if any, will be determined pursuant to the
form of benefit payment in effect at the time of death.

 

4. Disability Benefits.

If the Executive becomes permanently and totally disabled, as determined by a
physician mutually acceptable to the Company and the Executive, from any cause
while in the employ of the Company and prior to the commencement of payments
under Paragraph 2 above, the Executive shall be entitled to receive the Accrued
Benefit that would be payable to the Executive pursuant to Paragraph 2 above if
the Executive had terminated his employment on the date of his disability with
eight (8) years of service. Disability payments may be subject to a six
(6) month waiting period, in which case during such time the Company shall
continue to pay the Executive his base salary. For purposes of this Agreement,
“Disabilities” shall mean the Executive is unable to engage in any substantial
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months.

 

5. Claims Procedure.

(a) In the event the Executive (or his beneficiary in the case of the
Executive’s death) or their authorized representative (hereinafter the
“Claimant”) asserts a right to a benefit under this Agreement which has not been
received, the Claimant must file a claim for such benefit with the Company on
forms provided by the Company. The Company shall render its decision on the
claim within 90 days after its receipt of the claim. If special circumstances
apply, the 90-day period may be extended by an additional 90 days; provided,
written notice of the extension is provided to the Claimant during the initial
90-day period and such notice indicates the special circumstances requiring an
extension of time and the date by which the Company expects to render its
decision on the claim. If the Company wholly or partially denies the claim, the
Company shall provide written notice to the Claimant within the time limitations
of the immediately preceding paragraph. Such notice shall set forth:

 

4



--------------------------------------------------------------------------------

(i) the specific reasons for the denial of the claim;

(ii) specific reference to pertinent provisions of the Agreement on which the
denial is based;

(iii) a description of any additional material or information necessary to
perfect the claim and an explanation of why such material or information is
necessary;

(iv) a description of the Agreement’s claims review procedures, and the time
limitations applicable to such procedures; and

(v) a statement of the Claimant’s right to bring a civil action under
Section 502(a) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), if the claim denial is appealed to the Company and the
Company fully or partially denies the claim.

(b) A Claimant whose application for benefits is denied may request a full and
fair review of the decision denying the claim by filing, in accordance with such
procedures as the Company may establish, a written appeal which sets forth the
documents, records and other information relating to the claim within 60 days
after receipt of the notice of the denial from the Company. In connection with
such appeal and upon request by the Claimant, a Claimant may review (or receive
free copies of) all documents, records or other information relevant to the
Claimant’s claim for benefit, all in accordance with such procedures as the
Company may establish. If a Claimant fails to file an appeal within such 60-day
period, he shall have no further right to appeal.

(c) A decision on the appeal by the Company shall include a review by the
Company that takes into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial claim
determination. The Company shall render its decision on the appeal not later
than 60 days after the receipt by the Company of the appeal. If special
circumstances apply, the 60-day period may be extended by an additional 60 days;
provided, written notice of the extension is provided to the Claimant during the
initial 60-day period and such notice indicates the special circumstances
requiring an extension of time and the date by which the Company expects to
render its decision on the claim on appeal. If the Company wholly or partly
denies the claim on appeal, the Company shall provide written notice to the
Claimant within the time limitations of the immediately preceding paragraph.
Such notice shall set forth:

(i) the specific reasons for the denial of the claim;

(ii) specific reference to pertinent provisions of the Agreement on which the
denial is based;

(iii) a statement of the Claimant’s right to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits; and

(iv) a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA.

 

5



--------------------------------------------------------------------------------

6. Violation of Agreement.

In the event of the violation of any of any material terms of the Agreement by
the Executive, the Company, in addition to any other rights which it may have,
shall be relieved of the liability to make any further payments under the
Agreement to, or on behalf of, the Executive so long as such violation
continues, and shall have the right to specific enforcement of the Agreement by
proceedings in equity.

 

7. Nonassignable Rights.

Except as otherwise provided by the Agreement, neither the Executive nor his
surviving spouse shall have any right to commute, sell, assign, transfer or
otherwise convey the right to receive any payments hereunder, which payments and
the right thereto are expressly declared to be nonassignable and
nontransferable.

 

8. Independence of Agreement.

The benefits payable under the Agreement shall be independent of, and in
addition to, any other employment agreement that may exist from time to time
between the parties hereto, or any compensation payable by the Company to the
Executive, whether as salary, bonus or otherwise. The Agreement shall not be
deemed to constitute a contract of employment between the parties hereto, and no
provision hereof shall restrict the right of the Company to discharge the
Executive for adequate cause, or restrict the right of the Executive to
terminate his employment. This Agreement shall replace in its entirety the
Supplemental Executive Retirement Agreement entered in by and between the
Executive and East Boston Savings Bank, dated December 9, 2004.

 

9. General Obligation of the Company.

The benefits provided under the Agreement constitute a mere promise by the
Company to make payments in the future, and the rights of the Executive
hereunder shall be those of a general unsecured creditor of the Company. Nothing
contained herein shall be construed to create a trust of any kind or to render
the Company a fiduciary with respect to the Executive. The Company shall not be
required to maintain any fund or segregate any amount or in any other way
currently fund the future payment of any benefit provided under the Agreement,
and nothing contained herein shall be construed to give the Executive or any
other person any right to any specific assets of the Company or of any other
person. This Agreement shall replace in its entirety.

 

10. Governing Law.

The Agreement shall be construed under and governed by the laws of the
Commonwealth of Massachusetts.

 

11. Entire Agreement

This Agreement constitutes the entire agreement between the Company and the
Executive concerning the subject matter hereof and supersedes the Prior
Agreement. No right is granted to the Executive under this Agreement other than
those specifically set forth herein. No agreement or representation, oral or
otherwise, expressed or implied, concerning the subject matter of this Agreement
has been made by either party that is not set forth expressly in this Agreement.

 

6



--------------------------------------------------------------------------------

EXECUTED under seal as of the day and year first above written, in the case of
the Company by its duly authorized officer.

 

  MERIDIAN BANCORP, INC. ATTEST: /s/ Eric M. Heath   BY:    

/s/ Domenic A. Gambardella

    Chairperson Compensation Committee WITNESS: /s/ Eric M. Heath   BY:  

/s/ Richard J. Gavegnano

    Executive

 

7